1    Kristin A. Zilberstein, Esq. (SBN: 200041)
     Jennifer R. Bergh, Esq. (SBN 305219)
2    Adam P. Thursby, Esq. (SBN 318465)
3    LAW OFFICES OF MICHELLE GHIDOTTI
     1920 Old Tustin Avenue
4    Santa Ana, CA 92705
     Ph: (949) 427-2010
5    Fax: (949) 427-2732
6    kzilberstein@ghidottilaw.com

7    Attorney for Secured Creditor
     US Bank Trust N.A., as Trustee of the Igloo Series III Trust, its successors and/or assignees
8
9
                              UNITED STATES BANKRUPTCY COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                         OAKLAND DIVISION
12
13   In Re:                                              )   CASE NO.: 13-40093
                                                         )
14   PATRICIA MARIA MURILLO                              )   CHAPTER 13
                                                         )
15
                                                         )   RS No.: MRG-109
16            Debtor.                                    )
                                                         )   NOTICE OF MOTION FOR
17                                                       )   RELIEF FROM THE
                                                         )   AUTOMATIC STAY
18
                                                         )
19                                                       )   Date:    November 7, 2018
                                                         )   Time:    9:30 a.m.
20                                                       )   Ctrm:    220
21                                                       )   Place:   1300 Clay Street, Suite 300,
                                                         )            Oakland, CA 94612
22                                                       )
                                                         )   Judge: William J. Lafferty
23                                                       )
24                                                       )
                                                         )
25                                                       )
                                                         )
26
27
28




                                                     1                                          13-40093
 Case: 13-40093         Doc# 106   Filed: 10/12/18       Entered: 10/12/18 16:21:48
                                                                                 Motion Page     1 of 2
                                                                                        for Relief
1    TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:
2           NOTICE IS HEREBY GIVEN that on the above date and time, in the Court located at
3    1300 Clay Street, Suite 300, Oakland, CA 94612, US Bank Trust N.A., as Trustee of the Igloo
4    Series III Trust, its successors and/or assignees, herein will move this Court for an Order
5    granting relief from the automatic stay on the grounds set forth in the attached Motion for
6
     Relief from the Automatic Stay.
7
            Please take notice that unless the Debtor or Debtor’s counsel appears in opposition to
8
     the Motion, the Mtion may be granted without further hearing.
9
10
     Dated: October 11, 2018                       LAW OFFICES OF MICHELLE GHIDOTTI
11
12
                                                   /s/ Kristin A. Zilberstein
13                                                 Kristin A. Zilberstein, Esq.
                                                   Counsel for US Bank Trust N.A., as Trustee of
14                                                 the Igloo Series III Trust
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                     2                                         13-40093
 Case: 13-40093       Doc# 106     Filed: 10/12/18       Entered: 10/12/18 16:21:48
                                                                                 Motion Page     2 of 2
                                                                                        for Relief
